{¶ 20} I disagree with the majority's interpretation of the plain language of R.C. 2506.01(C) and therefore dissent.
 {¶ 21} R.C. 2506.01 allows for the administrative appeal of any "final order adjudication, or decision." Under subsection (C) of the statute, a final order, adjudication, or decision does not include any order, adjudication, or decision that is issued preliminary to or as a result of a criminal proceeding.
 {¶ 22} According to the majority, however, R.C. 2506.01(C) precludes appeals from only those administrative decisions that result in criminal proceedings or thatare a consequence of criminal proceedings. In this case, the majority maintains that R.C. 2506.01(C) is not applicable, because the criminal proceedings were not predicated upon the BZA's decision. I cannot agree with the majority's unusual interpretation.
 {¶ 23} The plain statutory language does not, without some interpretational gymnastics, imply that a decision of the BZA must result in a criminal prosecution to trigger its operation. Quite generally, R.C. 2506.01(C) merely requires that the decision be "preliminary to" a criminal proceeding. Using Occam's Razor, I would interpret this broad directive as a limitation on the appealability of any decision of the BZA addressing an issue that subsequently becomes the subject of a formal criminal complaint. Using this logic, any decision filed by the BZA relating to alleged violations that are the foundation for an eventual criminal prosecution is a decision "preliminary to" that prosecution.
 {¶ 24} The majority worries that such an interpretation would be unfair because those whose rights have been affected by the BZA's decision would have no timely recourse to an appeal. This is a false alarm. Simply because the General Assembly has precluded pursuit of an administrative appeal under these circumstances does not imply that a criminal defendant has been stripped of his abilities to assert and/or defend his position. The criminal process entitles a criminal defendant to challenge the sufficiency and substance of the charges against him. Moreover, the criminal forum may give the defendant the procedural *Page 360 
advantage of requiring the city to prove its allegations beyond a reasonable doubt. Thus, by prohibiting administrative appeals filed preliminary to criminal proceedings, R.C. 2506.01(C) neither unfairly limits nor compromises an individual's ability to fight an alleged violation.
 {¶ 25} Given the generality of the statutory language, I would hold that the phrase "preliminary to" means "occurring before." Thus, pursuant to R.C. 2506.01(C), I would hold that the BZA's decision was not a final, appealable order and that the trial court properly dismissed the matter. *Page 361